DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2020 has been entered.
Status of the Application
Claims 1 and 3-11 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject 
The invention appears to employ novel biological materials, specifically Lactobacillus plantarum 2830 (ECGC 13110402).  Since the biological materials are essential to the claimed invention, they must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public.  If the biological materials are not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological materials.  
If the deposit is made under the Budapest Treaty, then an affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific biological materials have been deposited under the Budapest Treaty and that the biological materials will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.  If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:

(a) during the pendency of this application, access to the invention will be afforded to 
      the Commissioner upon request;

(b) all restrictions upon availability to the public will be irrevocably removed upon 
     granting of the patent;

(c) the deposit will be maintained in a public depository for a period of 30 years or 5 
     years after the last request or for the effective life of the patent, whichever is longer;

(d) a test of the viability of the biological material at the time of deposit will be made 
     (see 37 C.F.R. § 1.807); and

(e) the deposit will be replaced if it should ever become inviable.


Applicant's attention is directed to M.P.E.P. §2400 in general, and specifically to §2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that "the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination."  The specification should be amended to include this information, however, Applicant is cautioned to avoid the entry of new matter into the specification by adding any other information.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “Lactobacillus plantarum 2830 (ECGC 13110402)”; the use of parenthesis renders the claim indefinite, because it is unclear whether the limitation within the parenthesis is part of the claimed invention.  Additionally, it is noted that “ECGC” is an abbreviation; the full term should be written out in the initial presentation of the term, and it should be indicated how ECGC relates to “13110402.”
Claims 3-11 doesn’t cure the above deficiency are therefore also indefinite.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. The claims recite a synbiotic composition comprising (a) a strain of Lactobacillus plantarum 2830, which is naturally occurring; (b) GOS produced from Lactobacillus plantarum, which is naturally occurring and present in the vicinity of the strain of (a); (c) wherein the GOS acts as a selective growth medium for the chosen Lactobacillus plantarum 2830 strain; and (d) wherein the GOS is produced by reverse P-galactosidase reaction in the chosen Lactobacillus plantarum 2830 strain. The limitations c and d does not indicate any structural or manipulative difference because if the naturally occurring GOS or produced by reverse----of the instant claims acts as a selective growth ---, the naturally occurring GOS produced by any method may also act as a selective growth medium. 

Claim interpretation: Under the broadest reasonable interpretation, the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP 2111. Based on the specification’s and the plain meaning of the other terms, the broadest reasonable interpretation of claim 1 is a product – a synbiotic composition composition comprising (a) a strain of Lactobacillus plantarum 2830, which is naturally occurring; (b) GOS produced from Lactobacillus plantarum, which is naturally occurring and present in the vicinity of the strain of (a); (c) wherein the GOS acts as a selective growth medium for the chosen Lactobacillus plantarum 2830 strain; and (d) wherein the GOS is  produced by reverse P-galactosidase reaction in the chosen Lactobacillus plantarum 2830 strain. The language “synbiotic” does not indicate any structural or manipulative difference in the invention recited in the body of the claim, because a naturally occurring GOS produced from the strain of (a) will be present in in vicinity of each other (strain as a machinery to produce and GOS is a product produced from such machinery) and therefore naturally occurring GOS in vicinity of strain.  The claim also recites (c) wherein the GOS acts as a selective growth medium for the chosen Lactobacillus plantarum 2830 strain; and (d) wherein the GOS is produced by reverse P-galactosidase reaction in the chosen Lactobacillus plantarum 2830 strain. However, the limitations c and d does not indicate any structural or manipulative difference because if the naturally occurring GOS or produced by reverse----of the instant claims acts as a selective growth ---, the naturally occurring GOS produced by any method from the same strain may also act as a selective growth medium. In addition, limitations of c and d does not add structural limits to the naturally occurring product. Importantly, the claims are drawn to a product, which occurs naturally.

It is noted that the 2019 Revised Patent Subject Matter Eligibility Guidance, published January 2019, is being followed and referred to in this rejection.  
With regard to Step 1, the composition as claimed in claims 1 and 3-11 is a composition of matter.  
Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. Because claim 1 recites a nature-based product limitation a Lactobacillus synbiotic composition comprising (a) a strain of Lactobacillus plantarum 2830, which is naturally occurring; (b) GOS produced from Lactobacillus plantarum, which is naturally occurring and present in the vicinity of the strain of (a); (c) wherein the GOS acts as a selective growth medium for the chosen Lactobacillus plantarum 2830 strain; and (d) wherein the GOS is  produced by reverse P-galactosidase reaction in the chosen Lactobacillus plantarum 2830 strain, the markedly different characteristics analysis is used to determine if the nature-based product limitation is a product of nature exception. MPEP 2106.04(c)(I). The markedly different characteristics analysis is performed by comparing the nature-based product limitation in the claim to its naturally occurring counterpart to determine if it has markedly different characteristics from the counterpart. MPEP 2106.04(c)(II). .  It is not indicated in the Specification that the strain as claimed was created in any specific way.  It is noted that Lactobacillus plantarum is a lactic acid bacterium found in fermented foods and in the gastrointestinal tract (see Art of Record: Arasu, Abs.).  Thus it appears that Lactobacillus plantarum 2830 is a natural strain that has been isolated and then included in the composition as claimed.  The further limitation that the ; (b) GOS produced from Lactobacillus plantarum 2830, which is naturally occurring and present in the vicinity of the strain of (a); (c) wherein the GOS acts as a selective growth medium for the chosen Lactobacillus plantarum 2830 strain; and (d) wherein the GOS is  produced by reverse P-galactosidase reaction in the chosen Lactobacillus plantarum 2830 strain, doesn’t make it different from the natural product.  As such, the composition of claim 1, which includes only Lactobacillus plantarum 2830, is deemed to be a natural product.
As evidenced by Iqbal (Carbohydrate Research; 345, 2010, 1408-1416).
Iqbal discloses a composition comprising galacto-oligosaccharides GOS along with excipient or carrier water produced from Lactobacillus plantarum (also naturally found in human saliva (see page 1408, second column paragraph 1) by the action of beta-galactosidase (entire article, especially section 3.9).Thus GOS is present in the vicinity of Lactobacillus palntarum and is naturally occurring.
Here, the closest natural counterpart is naturally occurring composition. When the claimed composition is compared to this counterpart, the comparison indicates that there are no differences in structure, function, or other characteristics. Therefore, the claimed composition is a product of nature exception. Association for Molecular Pathology v. Myriad Genetics Inc., 569 U.S. 576, 589-90 (2013) (naturally occurring things are “products of nature” which cannot be patented). Accordingly, the claim recites a judicial exception, and the analysis must therefore proceed to Step 2A Prong Two. 

Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Instant Claims, recites additional element such wherein the GOS acts as a selective growth medium for the chosen Lactobacillus plantarum 2830 strain; wherein the GOS is  produced by reverse P-galactosidase reaction in the Lactobacillus plantarum 2830 strain; produced by Lactobacillus plantarum specific strain or intended use or properties such as enable to pass---functional properties; drinkable or can be mixed or use as a medicament etc., fails to integrate the judicial exception into a practical application. This is because merely getting same product from different source does not add a meaningful limitation as it is merely a nominal or token extra-solution component of the claim, and is nothing more than an attempt to generally link the product of nature to a particular technological environment. Further, limitation of the instant claims, “GOS acts as a selective growth medium for the chosen Lactobacillus plantarum probiotic bacterial strain; wherein the GOS is  produced by reverse P-galactosidase reaction in the chosen probiotic bacterial strain; enable to pass---functional properties; drinkable and/or can be---stuff; for use as a medicament; as a supplement etc., of the instant claims”, since the naturally-occurring composition is same composition as in the instant claims, the naturally-occurring composition must be capable of being “GOS acts as a selective growth medium for the chosen Lactobacillus plantarum probiotic bacterial strain; enable to pass---functional properties; drinkable and/or can be---stuff; for use as a medicament; as a supplement etc., of the instant claims”. Further, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000). Further, the limitation “wherein the GOS is produced by reverse P-galactosidase reaction in the chosen probiotic bacterial strain- does not add to (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. This is because the same naturally occurring strain must be producing GOS using same enzyme as in the instant claims
Accordingly, the composition is a natural product and does not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception (Step 2A: YES). 
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As discussed with respect to Step 2A Prong Two, the claim recite additional elements, such as; synbiotic; wherein the GOS acts as a selective growth medium for the Lactobacillus plantarum 2830 strain; wherein the GOS is  produced by reverse P-galactosidase reaction in the 2830 strain; produced by Lactobacillus plantarum specific strain or intended use or properties such as enable to pass---functional properties; drinkable or can be mixed or use as a medicament etc., which is at best the equivalent of merely adding the words to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept (Step 2B: NO). The claim is not eligible.
For the forgoing reasons, the composition as claimed is not deemed to encompass patent eligible subject matter under 35 USC §101.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1 and 4-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Iqbal (Carbohydrate Research; 345, 2010, 1408-1416).
Iqbal discloses a composition comprising prebiotic galacto-oligosaccharides GOS along with excipient or carrier water produced from Lactobacillus plantarum (also naturally found in human saliva (see page 1408, second column paragraph 1) by the action of beta-galactosidase (entire article, especially section 3.9). Thus Lactobacillus plantarum and GOS produced are present in the vicinity of each other, same as in the instant claims. The cited prior art also teaches that the GOS is resistant to gastric acidity, hydrolysis by mammalian enzymes etc, and its use in health and well-being.
Although Lactobacillus plantarum 2830 is not specifically taught, as the Lactobacillus plantarum strain taught by Iqbal performs the same function of producing GOS (same product produced by Lactobacillus plantarum 2830), the strain of Iqbal is Lactobacillus plantarum 2830, or would have rendered obvious the use of additional Lactobacillus plantarum strains, including Lactobacillus plantarum 2830 for use as prebiotic for health and well-being.

With regard to limitations “produced by reverse ---2830; produced from Lactobacillus plantarum; produced and/or is selective--- from Lactobacillus plantarum 2830”, -the case law has established that “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Furthermore, “because validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes.” Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). Thus the cited prior art reads on the instant claims 1-2 and 4-11.
With regard to the limitation of the instant claims, “synbiotic; GOS acts ---chosen probiotic strain; enable to pass---functional properties; drinkable and/or can be---stuff; for use as a medicament; as a supplement etc., of the instant claims of 4-11”, since the cited prior art teaches same composition as in instant claims, the composition of the prior art must be capable of being “synbiotic; GOS acts ---chosen probiotic strain; enable to pass---functional properties; drinkable and/or can be---stuff; for use as a medicament; as a supplement etc., of the instant claims”. Further, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000). Thus the cited prior art reads on all limitations of the instant claims 1 and 4-11.
Since the cited prior art reads on all the limitations of the instant claims 1 and 4-11, these claims are anticipated. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fabrizio (Journal of Clinical Gastroenterology; vol 42, Supp.3, Part 2, 2008; S224-S233) and as evidenced by Iqbal (Carbohydrate Research; 345, 2010, 1408-1416).
Determining the scope and contents of the prior art
Fabrizio teaches a synbiotic composition comprising galacto-oligosaccharides GOS, probiotics such as Lactobacillus plantarum in a powder (solid) formulation in sachet along with excipient or carrier (taken with water, after dissolving, thus liquid formulation) as a medicament to improve intestinal function and to affect the host by improving survival and implantation of live microbial dietary supplements in the gastrointestinal tract of the host (entire article; especially S224, S226, S231-S232).

Ascertaining the differences between the prior art and the claims at issue
Fabrizio teaches a synbiotic composition comprising galacto-oligosaccharides GOS, and probiotics  Lactobacillus plantarum in a powder (solid) formulation in sachet along with excipient or carrier (taken with water, after dissolving, thus liquid formulation) as a medicament, however, the cited prior art fails to teach Lactobacillus plantarum 2830, GOS produced by Lactobacillus plantarum 2830 in the composition; GOS produced by Lactobacillus plantarum 2830 by reverse ---; GOS acts as a selective---; encapsulated composition. 
Resolving the level of ordinary skill in the pertinent art
Although Lactobacillus plantarum 2830 is not specifically taught, the Lactobacillus plantarum strain taught by Fabrizio performs the same function of synbiotic with GOS and additionally produces GOS (same product produced by Lactobacillus plantarum 2830) (as evidenced by Iqbal (entire article, especially section 3.9; page 1408, second column paragraph 1), the strain of Fabrizio would have rendered obvious the use of Lactobacillus plantarum 2830 for use as prebiotic for health and well-being.
With regard to limitations “GOS produced by Lactobacillus plantarum 2830 in the composition; GOS produced by Lactobacillus plantarum 2830 by reverse ---”, Fabrizio teaches a synbiotic composition comprising galacto-oligosaccharides GOS, and probiotics Lactobacillus plantarum  Thus based on the guidance provided by the cited prior art, it would have been prima facie obvious to a person of ordinary skill in the art that GOS obtained from any Lactobacillus plantarum (as evidenced by Iqbal GOS is produced by Lactobacillus plantarum  by beta-galactosidase reaction) by any process or even commercially available GOS produced from any Lactobacillus plantarum  strain may be useful in making the synbiotic composition with any Lactobacillus plantarum strain including 2830, absent any evidence to the contrary.
With regard to the limitation of the instant claims, “acts as a selective growth medium; enable to pass---functional properties; drinkable and/or can be---stuff; for use as a medicament; as a supplement etc., of the instant claims”, since the cited prior art teaches composition comprising Lactobacillus plantarum and same GOS  as in instant claims, the GOS of the composition of the prior art must be capable of being acts as a selective growth medium  for any Lactobacillus plantarum, including 2830, absent any evidence to the contrary. Further, composition of the cited prior art must be capable of being “enable to pass---functional properties; drinkable and/or can be---stuff; for use as a medicament; as a supplement etc., of the instant claims”, absent any evidence to the contrary. Further, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000). 
With regard to the difference of encapsulated composition- Fabrizio teaches a synbiotic composition comprising galacto-oligosaccharides GOS, and probiotics, Lactobacillus plantarum in a powder (solid) formulation in sachet. Thus with the guidance provided by the cited prior art that the composition in solid form can be encapsulated or made in a tablet form or other solid form with a reasonable expectation of success of getting the composition with same functional properties as nutritional absent any evidence to the contrary.

Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Fabrizio teaches a synbiotic composition comprising galacto-oligosaccharides GOS, and probiotics, Lactobacillus plantarum in a powder (solid) formulation in sachet along with excipient or carrier (taken with water, after dissolving, thus liquid formulation) as a medicament. 
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Further, there is reasonable expectation that the composition in solid form can be encapsulated or made in a tablet form or other solid form with a reasonable expectation of success of getting the composition with same functional properties as nutritional composition based on teachings of the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed composition with a reasonable expectation of success.  
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1 and 3-11 in the instant application are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims 2, 17-19 of copending US application 15/764970; claims 1 and 15-16 of copending US application 15764994.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims 1 and 3-11 and claims 2, 17-19 of copending US application 15/764970; claims 1 and 15-16 of copending US application 15764994 are drawn to a composition comprising GOS.
  
The difference of wording does not constitute a patentable distinction because the claims in the present invention simply fall within the scope of copending application.  For the foregoing reasons, the instantly claimed composition is made obvious.	 
This is provisional obviousness-type double patenting rejection because the conflicting claims have not been patented yet. 
Response to Arguments
Applicant’s remarks and amendment, filed on 10/12/2020 is fully considered but not found persuasive.
Applicant argues that a synbiotic composition comprising Lactobacillus Plantrum 2830 and GOS produced by Lactobacillus Plantrum 2830 is not found in nature in isolation.
This is not found persuasive because (1) the instant claims recites comprising and thus open to any strain; (2) a natural strain and product produced by the strain is still a natural product  whether in isolation or not. This is because even in presence of other components around, the natural strain has the GOS in its vicinity.
Applicant argues over 102 rejection.
The argument is moot in view of new rejection as set forth above. 

In addition, provisional ODP rejection is maintained as applicant didn’t provide any argument or TD.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623